t c memo united_states tax_court william allen simpson petitioner v commissioner of internal revenue respondent docket nos filed date william allen simpson pro_se trevor t wetherington for respondent memorandum findings_of_fact and opinion laro judge william allen simpson petitioned the court to redetermine respondent's determination of a dollar_figure deficiency in his federal_income_tax and additions thereto under sec_6651 and a of dollar_figure and dollar_figure respectively following the parties’ concessions we must decide whether - - petitioner may deduct amounts for greater than those allowed by respondent and whether petitioner is liable for the additions to tax set forth above we hold that petitioner may not deduct any greater amount and that he is liable for the additions to tax section references are to the internal_revenue_code in effect for the subject years rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar findings_of_fact some facts have been stipulated the stipulated facts and the exhibit submitted therewith are incorporated herein by this reference petitioner was self-employed during as a computer engineer he resided in madison heights michigan when he petitioned the court petitioner did not timely file a federal_income_tax return respondent determined petitioner's income_tax_liability for and issued to him a notice_of_deficiency reflecting that determination respondent later adjusted that determination to take into account deductions raised and substantiated by petitioner after the issuance of the notice_of_deficiency petitioner asserts that in addition to the deductions allowed by respondent he may deduct certain other_amounts as business_expenses petitioner paid dollar_figure to a personal acquaintance elizabeth helmboldt dollar_figure to his sister ruth eileen - - simpson and dollar_figure for a flying lesson petitioner asserts that these payments were ordinary and necessary expenses of his computer engineering business petitioner has never obtained a pilot's license nor piloted an airplane in carrying on his business opinion petitioner must prove that respondent's determinations set forth in the notice_of_deficiency are incorrect see rule a 290_us_111 petitioner also must prove his entitlement to any deduction deductions are strictly a matter of legislative grace and petitioner must show that his claimed deductions are allowed by the code see also 292_us_435 petitioner must maintain sufficient records to substantiate his claimed deductions see sec_6001 sec_1_6001-1 income_tax regs petitioner's burden_of_proof requires that he introduce sufficient evidence to make a prima facie case establishing that respondent committed the errors alleged in the petition and overcome the evidence favorable to respondent see lyon v commissioner 1_bta_378 see also lawler v commissioner tcmemo_1995_26 petitioner relies mainly on his testimony to meet his burden we find his testimony unpersuasive and incomplete petitioner provided no written - - documents establishing that the disputed expenses are related to his business nor did he call any witnesses to corroborate his testimony because the record is devoid of evidence disproving any of respondent's determinations we sustain those determinations in full see finesod v commissioner tcmemo_1994_66 to reflect respondent's concessions decision will be entered under rule
